IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
UNITED STATES OF AMERICA PLAINTIFF
v. . CIVIL ACTION NO.: 1:19¢cv196-SA-DAS
RANDY D. YOUNG DEFENDANT

STIPULATED CONSENT DECREE AND FINAL JUDGMENT

THIS CAUSE comes before the Court upon the United States’ request that the Court enter
an agreed-upon Stipulated Consent Decree and Final Judgment. Plaintiff, the United States of
America, brought this action against Randy D. Young, pursuant to the Fraud Injunction Statute,
18 U.S.C. § 1345. Plaintiff's Complaint alleged Defendant Young was violating or is about to
violate 18 U.S.C. § 1343 by executing a scheme and artifice to defraud for obtaining money or
property by means of false or fraudulent representations with the intent to defraud, and in so doing,
use the U.S. mail or interstate or foreign wire communications.

Plaintiff and Defendant, pro se, wish to resolve Plaintiffs allegations without litigation and
jointly request and consent to the entry of this Stipulated Consent Decree and Final Judgment
(“Consent Decree”) without Defendant’s admission of liability or wrongdoing.

Defendant has entered into this Consent Decree freely and without coercion. Defendant
further acknowledges that he has read the provisions of this Consent Decree, understands them,
and is prepared to abide by them.

Each party to this Consent Decree agrees to bear his own costs and fees incurred in

connection with this action.
IT IS HEREBY ADJUDGED, ORDERED, AND DECREED as follows:

1. This Court has jurisdiction over this matter pursuant to 18 U.S.C. § 1345 and 28
U.S.C. §§ 1331 and 1345. Venue is proper in this District under 28 U.S.C. § 1391(b) and (c).

2. Defendant neither admits nor denies the allegations in the Complaint. Only

for purposes of this action, Defendant admits the facts necessary to establish jurisdiction.

3. For purposes of this Consent Decree:
a. “Defendant” means Randy D. Young.
b. “Sweepstakes” refers to any person or entity that claims to

provide or disburse winnings of any kind including money.

c. “Money transmitting business” refers to an individual or
entity that, for a fee, receives payments from persons, entities or accounts
for the purpose of transmitting those funds to another person, entity or
account.

d. “Fee” refers to the payment or compensation of any kind,
including but not limited to: processing fees, service fees, expediting fees,
purchase fees, nominal fees, symbolic payments, gifts and gratuities.

4. Upon entry of this Decree, Defendant is permanently prohibited and
enjoined from engaging, participating or assisting in any sweepstakes business or money
transmitting business.

5. It is further ordered that, for a period ending five years after the date of the
entry of the Consent Decree, that Defendant shall cooperate fully and truthfully with the
United States in any civil, criminal, and/or administrative investigation into any

sweepstakes or money transmitting business in which the Defendant has been involved.
6. Within ten (10) days after entry of this Consent Decree, the Defendant is ordered
to submit a written acknowledgement of receipt of this Consent Decree sworn under penalty of
perjury:

Mississippi Public Service Commission
Atin.: Johnny Dale, Jr.

218 Main Street

Nettleton, MS 38858

-and-

United States Attorney’s Office
Northern District of Mississippi

Attn: J, Harland Webster - AUSA

900 Jefferson Avenue

Oxford, MS 38655

7. The Consent Decree shall not be modified except in writing by Plaintiff and the
Defendant and approved by the Court.

8. This Consent Decree shall constitute a final judgment and order in this action.

9. This Court retains jurisdiction of this action for the purpose of enforcing or
modifying this Consent Decree and for the purpose of granting such additional relief as may be

necessary and appropriate.
+h
ORDERED AND ADJUDGED this the {a ___ day of November, 2019.

dl ; , yn # fi
—-- [/ V ha bad gad 4 (titan
UNITED STATES DISTRICT JUDGE

We hereby consent to the entry of the foregoing Decree.

FOR DEFENDANT FOR PLAINTIFF
RANDY D. YOUNG WILLIAM C. LAMAR
United States Attorney

1 é ‘
Kab. DP Stes) BY: [ Ulf

J. HARLAND WEBSTER — MSB# 102458
Assigtant United States Attorney

Northern District of Mississippi

Ethridge Professional Building

900 Jefferson Avenue

Oxford, MS 38655-3608

Telephone: (662) 234-3351

E-Mail: joseph. webster@usdoj.gov
